
	
		I
		112th CONGRESS
		2d Session
		H. R. 5844
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Meehan (for
			 himself, Mr. Carney,
			 Mrs. Emerson,
			 Mr. Brady of Pennsylvania,
			 Mr. Issa, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Jeanne Clery Disclosure of Campus Security
		  Policy and Campus Crime Statistics Act to provide further clarity for
		  institutions of higher education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Victims on Campus Act of
			 2012.
		2.Disclosure of
			 campus security policy and campus crime statisticsSection
			 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is
			 amended—
			(1)in paragraph (1)—
				(A)in subparagraph
			 (A), by inserting before the semicolon the following: , and making
			 available to students and employees a list of the titles, in each department of
			 the institution, of each individual who is a campus security authority to whom
			 students and employees should report the criminal offenses described in
			 subparagraph (F); and
				(B)in subparagraph
			 (F)(i)—
					(i)by
			 striking and at the end of subclause (VIII); and
					(ii)by
			 adding the following at the end:
						
							(X)criminal offenses involving minors;
				and
							;
					(2)by repealing
			 paragraph (2);
			(3)in paragraph
			 (3)—
				(A)by striking
			 Each and inserting (A) Each;
				(B)by inserting
			 , that keeps confidential the personally identifiable information of
			 victims, after that is timely; and
				(C)by adding at the
			 end the following:
					
						(B)In carrying out the requirements of
				subparagraph (A), an institution shall—
							(i)designate an
				individual who is familiar with the requirements of this subsection to serve as
				a campus security authority coordinator to—
								(I)oversee campus
				security authorities;
								(II)solicit and compile the crimes described in
				subparagraph (F) of paragraph (1) reported to such authorities for the purpose
				of including such information in the timely reports required under this
				paragraph; and
								(III)ensure that when
				a crime of violence (as defined in section 16 of title 18, United States Code)
				is reported to a campus security authority, the authority reports the crime to
				local law police agencies;
								(ii)establish
				policies or procedures for training campus security authorities and the campus
				security authority coordinator; and
							(iii)employ or
				designate an individual or other entity to conduct such training using the
				policies or procedures established under clause (ii), upon receiving approval
				from the Secretary for such individual or other entity to conduct such
				training.
							;
				(4)in paragraph
			 (13)—
				(A)by striking
			 Upon and inserting (A) Upon;
				(B)by inserting
			 which distinguishes between institutional neglect and intentional
			 misrepresentation or withholding of information, after this
			 subsection,;
				(C)by inserting
			 , except that the Secretary shall impose a larger civil penalty in the
			 case of an institution of higher education determined to have intentionally
			 violated this subsection, as compared to an institution of higher education
			 that violated this subsection as a result of institutional neglect. An
			 intentional violation of this subsection by an institution of higher education
			 shall be subject to criminal prosecution after under section
			 487(c)(3)(B); and
				(D)by adding at the
			 end the following:
					
						(B)Prior to making a determination described
				in subparagraph (A) with respect to an institution of higher education, the
				Secretary shall—
							(i)conduct an
				investigation with respect to the institution; and
							(ii)provide the institution with a timeline of
				the investigation and a preliminary report that includes the reasons for
				conducting such investigation.
							;
				and
				(5)in paragraph (17),
			 before the period insert the following: or any individual because such
			 individual provided information or made a complaint to a law enforcement agency
			 relating to the implementation of any provision of this subsection, provided
			 that the individual acted in good faith when providing such information or
			 making such complaint.
			
